TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00074-CV


                        Texas Education Agency, and Mike Morath in his
                   Official Capacity as Commissioner of Education, Appellants

                                                   v.

                           Shepherd Independent School District, Appellee


                FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
       NO. D-1-GN-19-008226, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                                            ORDER

PER CURIAM

                 Appellee has pending in this Court a Rule 29.3 motion for temporary order.

Today, appellees filed a supplement indicating emergency relief is necessary to preserve the

status quo. To preserve the status quo while the Court considers the motion for temporary order,

pending further order of this Court, we temporarily order the following emergency relief and

enjoin appellants from (1) installing a board of managers in Shepherd ISD and (2) appointing a

conservator under Texas Education Code § 39A.002. See Tex. R. App. P. 29.3 (“[T]he appellate

court may make any temporary orders necessary to preserve the parties’ rights until disposition

of the appeal . . . .”).

                 It is ordered on March 9, 2020.



Before Chief Justice Rose, Justices Baker and Triana